Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Wells Fargo & Company (Exact Name of Registrant as Specified in Its Charter) Delaware 41-0449260 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 420 Montgomery Street San Francisco, California 94163 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered - - If this form relates to the registration of a class of If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction Act and is effective pursuant to General Instruction A.(c), please check the following box: ¨ A.(d), please check the following box: þ Securities Act registration statement file number to which this form relates: 333-154879 Securities to be registered pursuant to Section 12(g) of the Act: Dividend Equalization Preferred Shares, no par value (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrants Securities to be Registered The description of the general terms and provisions of the Dividend Equalization Preferred Shares, no par value (the DEPs) of Wells Fargo & Company (the Registrant) is incorporated herein by reference to the description included under the caption New Wells Fargo Preferred Stock to be Issued in the MergerWells Fargos Dividend Equalization Preferred Shares, no par value in the proxy statement-prospectus filed on November 24, 2008 and included as part of the Registrants registration statement on Form S-4 (Registration No. 333-154789) filed with the Securities and Exchange Commission on October 31, 2008 and amended on November 18, 2008 and November 21, 2008 in connection with the pending merger of Wachovia Corporation with and into the Registrant. Item 2. Exhibits. 3(a) Restated Certificate of Incorporation (incorporated by reference to Exhibit 3.1 to the Registrants Current Report on Form 8-K filed September 28, 2006). 3(b) Certificate of Designations for the Registrants 2umulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(a) to the Registrants Current Report on Form 8-K filed March 19, 2007). 3(c) Certificate Eliminating the Certificate of Designations for the Registrants 1997 ESOP Cumulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(b) to the Registrants Current Report on Form 8-K filed March 19, 2007). 3(d) Certificate of Designations for the Registrants 2umulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(a) to the Registrants Current Report on Form 8-K filed March 18, 2008). 3(e) Certificate Eliminating the Certificate of Designations for the Registrants 1998 ESOP Cumulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(b) to the Registrants Current Report on Form 8-K filed March 18, 2008). 3(f) Certificate of Designations for the Registrants Non-Cumulative Perpetual Preferred Stock, Series A (incorporated by reference to Exhibit 4.8 to the Registrants Current Report on Form 8-K filed May 19, 2008). 3(g) Certificate of Designations for the Registrants Non-Cumulative Perpetual Preferred Stock, Series B (incorporated by reference to Exhibit 4.8 to the Registrants Current Report on Form 8-K filed September 10, 2008). 3(h) Certificate of Designations for the Registrants Fixed Rate Cumulative Perpetual Preferred Stock, Series D (incorporated by reference to Exhibit 4.1 to the Registrants Current Report on Form 8-K filed October 30, 2008). 3(i) Certificate of Designations for the DEPs (incorporated by reference to Exhibit 4.1 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(j) Certificate of Designations for the Registrants Class A Preferred Stock, Series G (incorporated by reference to Exhibit 4.2 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(k) Certificate of Designations for the Registrants Class A Preferred Stock, Series H (incorporated by reference to Exhibit 4.3 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(l) Certificate of Designations for the Registrants Class A Preferred Stock, Series I (incorporated by reference to Exhibit 4.4 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(m) Certificate of Designations for the Registrants 8.00% Non-Cumulative Perpetual Class A Preferred Stock, Series J (incorporated by reference to Exhibit 4.5 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(n) Certificate of Designations for the Registrants Fixed-To-Floating Rate Non-Cumulative Perpetual Class A Preferred Stock, Series K (incorporated by reference to Exhibit 4.6 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(o) Certificate of Designations for the Registrants 7.50% Non-Cumulative Perpetual Convertible Class A Preferred Stock, Series L (incorporated by reference to Exhibit 4.7 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(p) Certificate of Designations for the Registrants Class A Preferred Stock, Series M (incorporated by reference to Exhibit 4.8 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(q) By-Laws (incorporated by reference to Exhibit 3 to the Companys Current Report on Form 8-K filed September 29, 2008). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Wells Fargo & Company Date: December 30, 2008By: /s/ Barbara S. Brett Barbara S. Brett Senior Vice President and Assistant Treasurer :
